

115 SRES 18 RS: Reaffirming the United States-Argentina partnership and recognizing Argentina's economic reforms.
U.S. Senate
2017-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 114115th CONGRESS1st SessionS. RES. 18IN THE SENATE OF THE UNITED STATESJanuary 23, 2017Mr. Coons (for himself, Mr. Rubio, Mr. Kaine, Mr. Lankford, Mr. Markey, Mr. Merkley, and Mr. Hatch) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 5, 2017Reported by Mr. Corker, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONReaffirming the United States-Argentina partnership and recognizing Argentina's economic reforms.
	
 Whereas, on November 22, 2015, the citizens of the Argentine Republic elected Mauricio Macri as their President;
 Whereas President Macri has pledged to promote greater national unity, rebuild the economy, combat domestic corruption, strengthen freedom of the press, defend human rights abroad, attract foreign direct investment, return to international credit markets, and reassert Argentina's leadership globally;
 Whereas President Macri has emphasized his intention to seek closer ties with the United States and restore the bilateral partnership previously enjoyed by both countries;
 Whereas the Argentine Republic is a major non-NATO ally of the United States; Whereas United States-Argentina relations are historically characterized by comprehensive commercial ties and strong bilateral cooperation on human rights, peacekeeping, science and technology, non-proliferation, and education, as well as on regional and global issues;
 Whereas President Obama traveled to Argentina in March 2016 to strengthen engagement on issues of bilateral interest, such as trade, investment, energy, security, and peacekeeping
 Whereas, in an appearance with President Macri at the Casa Rosada in Buenos Aires, President Obama said that our countries share profound values in common—respect for human rights, for individual freedoms, for democracy, for justice, and for peace;
 Whereas the United States Department of the Treasury no longer opposes multilateral development banks lending to Argentina because of the Government of Argentina's progress on key issues and positive economic policy trajectory;
 Whereas President Macri prioritized Argentina resolving its 15-year standoff with private creditors stemming from the 2001–2002 economic crisis;
 Whereas the Macri Administration lifted controls on trade, currency, and poultry, enhanced the quality and transparency of government data, and eliminated subsidies on electricity, water, and gas;
 Whereas, in April 2016, the Government of Argentina issued $16,500,000,000 in new government bonds and paid $9,300,000,000 to holdout creditors to resolve its default settlements, which facilitated Argentina's return to international financial markets;
 Whereas Argentina is Latin America's third largest economy and the International Monetary Fund, in April 2016, claimed the Macri Administration embarked on an ambitious, much needed transition to remove domestic imbalances and distortions and correct relative prices;
 Whereas Secretary of State John Kerry visited Argentina in August 2016 to launch a High-Level Dialogue to develop and sustain cooperation on bilateral, regional, and global challenges, including democratic development and protection of human rights in Latin America; and
 Whereas Secretary Kerry, during his visit, stated that the United States strongly supports President Macri's effort to deepen Argentina's integration with the global economy and that our governments will be supporting policies that are aimed at strong, sustainable, and balanced economic growth: Now, therefore, be it
 Whereas, on November 22, 2015, the citizens of the Argentine Republic elected Mauricio Macri as their President;
 Whereas President Macri has taken strides to promote greater national unity, rebuild the economy, increase public transparency, strengthen freedom of the press, defend human rights abroad, attract foreign direct investment, and reassert Argentina's leadership globally;
 Whereas President Macri has prioritized policies to seek closer ties with the United States and restore the bilateral partnership previously enjoyed by both countries;
 Whereas the Argentine Republic is a major non-NATO ally of the United States; Whereas United States-Argentina relations are historically characterized by comprehensive commercial ties and strong bilateral cooperation on human rights, peacekeeping, science and technology, non-proliferation, and education, as well as on regional and global issues;
 Whereas President Barack Obama traveled to Argentina in March 2016 to strengthen engagement on issues of bilateral interest, such as trade, investment, energy, security, and peacekeeping;
 Whereas, in an appearance with President Macri at the Casa Rosada in Buenos Aires, President Obama said that our countries share profound values in common—respect for human rights, for individual freedoms, for democracy, for justice, and for peace;
 Whereas the United States Department of the Treasury no longer opposes multilateral development banks lending to Argentina because of the Government of Argentina's progress on key issues and positive economic policy trajectory;
 Whereas President Macri resolved Argentina’s 15-year standoff with private creditors stemming from the 2001–2002 economic crisis, which facilitated Argentina’s return to international credit markets;
 Whereas the Macri Administration lifted controls on trade, currency, and poultry, enhanced the quality and transparency of government data, and eliminated subsidies on electricity, water, and gas;
 Whereas, in March 2016, the United States and Argentina signed a Trade and Investment Framework Agreement;
 Whereas Argentina is Latin America's third largest economy, and the International Monetary Fund, in April 2016, stated that the Macri Administration embarked on an ambitious, much needed transition to remove domestic imbalances and distortions and correct relative prices;
 Whereas the Senate and Chamber of Deputies of Argentina, since the start of the Macri Administration, have played an important role in advancing a political and economic agenda that promotes fiscal responsibility, greater transparency, and shared prosperity for the people of Argentina;
 Whereas, in April 2017, President Donald J. Trump and President Macri met at the White House and expressed their desire to see significant future growth in two-way trade of agricultural and industrial products to the benefit of producers and consumers in both countries;
 Whereas President Trump and President Macri established the United States-Argentina Dialogue on Illicit Finance and a Cyber Crimes Working Group to strengthen our partnership to combat narcotics trafficking, money laundering, terrorist financing, corruption, and cyber security; and
 Whereas President Macri and his Administration have contributed to the international response to the political, economic, and humanitarian challenges in Venezuela: Now, therefore, be it
	
 That the Senate— (1)upholds its commitment to the partnership between the United States and Argentina and reaffirms that the Argentine Republic is a major non-NATO ally of the United States;
 (2)encourages the Department of State to coordinate an interagency strategy to increase cooperation with the Government of Argentina on areas of bilateral, regional, and global concern;
 (3)commends President Mauricio Macri and his Administration for making far-reaching economic reforms that will benefit the people of Argentina, stimulate economic growth, and deepen Argentina's integration with the global economy;
 (4)praises the Government of Argentina for resolving its dispute with international creditors; (5)encourages the Government of Argentina to continue to investigate and prosecute those responsible for the 1994 bombing of the Argentine-Israeli Mutual Association (AMIA) in Buenos Aires, as well as the January 2015 death of AMIA special prosecutor Alberto Nisman; and
 (6)expresses its desire that the growing partnership between the United States and Argentina will result in greater cooperation at multilateral institutions, such as the United Nations.
	
 That the Senate— (1)upholds its commitment to the partnership between the United States and Argentina and reaffirms that the Argentine Republic is a major non-NATO ally of the United States;
 (2)encourages the Department of State to coordinate an interagency strategy to increase cooperation with the Government of Argentina on areas of bilateral, regional, and global concern;
 (3)commends President Mauricio Macri and his Administration for making far-reaching economic reforms and encourages efforts to promote inclusive economic growth and reduce inequality;
 (4)encourages the Government of Argentina to continue to investigate and prosecute those responsible for the 1994 bombing of the Argentine-Israeli Mutual Association (AMIA) in Buenos Aires, as well as the January 2015 death of AMIA special prosecutor Alberto Nisman;
 (5)expresses its desire that the growing partnership between the United States and Argentina will result in greater cooperation at multilateral institutions, such as the United Nations and Organization of American States; and
 (6)supports the continuing implementation of the United States Trade and Investment Framework Agreement with Argentina and Argentina’s efforts toward greater integration with the global economy.June 5, 2017Reported with an amendment and an amendment to the preamble